Citation Nr: 1615907	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents. 

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents.

3.  Entitlement to service connection for carotid artery/peripheral artery disease, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1964 to April 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2013 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in March 2016, the Veteran withdrew his request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran contends that his hypertension, carotid artery disease, and atrial fibrillation are due to exposure to Agent Orange (herbicides) during service.  In this regard, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Form DD 214 reflects that the Veteran was in the Republic of Vietnam. In the alternative, the Veteran contends that the hypertension, carotid artery disease, and atrial fibrillation are secondary to the service-connected diabetes mellitus.

Hypertension, carotid artery disease, and atrial fibrillation are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  Therefore, service connection may not be granted on a presumptive basis. 

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

The Board notes that the Veteran has been afforded VA examinations in February 2011 and April 2015 to determine the nature and etiology of his hypertension, carotid artery disease, and atrial fibrillation.  The VA examiners provided opinions regarding the Veteran's entitlement to service connection under a theory of secondary service connection, but did not provide direct service connection opinions.  Therefore, a remand is necessary to obtain addendum VA opinions to determine whether the Veteran's hypertension, carotid artery disease, and atrial fibrillation were incurred in active service, to include in-service herbicide exposure. 


Additionally, under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  Thus, the first and second McClendon elements are satisfied. 
 
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McClendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McClendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case  to provide the Veteran with a medical examination to address that theory of causation.  See McClendon, 20 Vet.App. at 81.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

a. The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider  the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

b. Is it as least as likely as not (a 50 percent probability or greater) that hypertension had its onset in service or is otherwise related to service? 

The VA examiner is also asked to consider the Veteran's blood pressure reading at the April 1966 separation examination, which appears to be 120/98.
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical literature as applicable to this claim.

2.  Request that the VA examiner who conducted the April 2015 VA examination provide another addendum medical opinion regarding the etiology of the Veteran's carotid artery disease.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the April 2015 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that carotid artery disease had its onset in service or is otherwise related to service, to include as due to exposure to herbicides in service? 

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent carotid artery disease.  The VA examiner should not use as a reason for the opinion that carotid artery disease is not on VA's herbicide presumptive service connection list (38 C.F.R. 
§ 3.309(e)).  
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical literature as applicable to this claim.

3.  Request that the VA examiner who conducted the April 2015 VA examination provide another addendum medical opinion regarding the etiology of the Veteran's atrial fibrillation.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the April 2015 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that atrial fibrillation had its onset in service or is otherwise related to service, to include as due to exposure to herbicides in service? 

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent atrial fibrillation.  The VA examiner should not use as a reason for the opinion that carotid artery disease is not on VA's herbicide presumptive service connection list (38 C.F.R. 
§ 3.309(e)).  
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical literature as applicable to this claim.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



